Citation Nr: 0638306	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a low back 
disorder is being reopened and will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In June 2006 correspondence, prior to the promulgation of 
a decision, the veteran requested a withdrawal of the issue 
of entitlement to service connection for an anxiety disorder.

2.  The Board denied a claim for a low back disorder in 
September 1995.  This decision represents the last final 
disallowance for a claim for a low back disorder.

3.  Evidence received since the Board's September 1995 
decision with respect to a low back disorder, which consists 
of the veteran's statements, VA and private medical records, 
and Social Security Administration (SSA) records, relates to 
an unestablished fact necessary to substantiate the claim.

4.  The Board denied a claim for a gastrointestinal disorder 
in September 1997.  This decision represents the last final 
disallowance for a claim for a gastrointestinal disorder.

5.  Evidence received since the Board's September 1997 
decision, which consists of the veteran's statements, VA and 
private medical records, and SSA records, does not relate to 
a necessary unestablished fact or raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for an anxiety disorder have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006) (as 
amended). 

2.  The evidence submitted subsequent to the Board's 
September 1995 decision denying the claim for entitlement to 
service connection for a low back disorder is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The evidence submitted subsequent to the Board's 
September 1997 decision denying the claim for entitlement to 
service connection for a gastrointestinal disorder is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in April 2002, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

I.  New and Material Evidence to Reopen Service Connection 
for Anxiety

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2006) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

In correspondence dated in June 2006, the veteran indicated 
his intent to withdraw the claim of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for anxiety.  Specifically, 
he wrote "I was denied service connection for anxiety 
disorder . . . I was willing to accept the court's decision 
on the anxiety disorder, because I was awarded service 
connection for PTSD."  

As the veteran has withdrawn the appeal as to the issue of an 
anxiety disorder, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.

II.  New and Material Evidence to Reopen Service Connection 
for a Low Back Disorder

Historically, the Board denied a claim for a low back 
disorder in September 1995.  The veteran did not appeal that 
decision.  The Board's September 1995 decision represents the 
last final disallowance of entitlement to service connection 
for a low back disorder. 

In October 2000, the veteran filed a claim for a low back 
disorder but failed to submit any evidence in support of his 
claim.  In April 2002, he filed the current claim to reopen.  
The claim was denied on the basis that no new and material 
evidence had been submitted.  

In this case, the Board finds that the claim should be 
reopened.  Specifically, in a January 2005 letter, the 
veteran's private physician noted that the veteran's physical 
complaints, identified as pain in the spine from the thorax 
to the lumbosacral region and radicular symptoms into the 
lower limbs, dated back to his tours of duty serving in the 
Navy during Vietnam.  She noted that the veteran had no 
history of problems with his back or any musculoskeletal 
symptoms prior to service.  

Moreover, in a May 1995 private treatment note, the physician 
remarked that the veteran had a long history of low back pain 
dating to his time in service in the Navy.  It was reported 
that he lifted a heavy box of munitions in 1971, and had on-
going back pain related to sleeping in a hammock on 
shipboard.  In a February 1996 record, the same physician 
noted that he had reviewed the veteran's history and 
concluded that his current complaints of back pain were not 
related to a March 1993 on-the-job injury but were associated 
with a chronic back condition present since the veteran was 
in the Navy in the 1970s.

Because the physicians related the veteran's current 
complaints of low back pain to his military service, this 
evidence addresses a previously unestablished fact and the 
claim is reopened.  

Nonetheless, having determined that the claim should be 
reopened, it will be remanded for further development as 
discussed in the Remand section of this decision.  

III.  New and Material Evidence to Reopen Service Connection 
for a Gastrointestinal Disorder

Historically, the Board denied a claim for ulcer disease in 
September 1997.  The veteran did not appeal that decision.  
The Board's September 1997 decision represents the last final 
disallowance of entitlement to service connection for a 
gastrointestinal disorder on any basis. 

Like with the claim for a low back disorder, the veteran 
filed a claim for a stomach disorder in October 2000 but 
failed to submit any evidence in support of his claim.  In 
April 2002, he filed the current claim to reopen.  The claim 
was denied on the basis that no new and material evidence had 
been submitted.  

Unlike the claim for a low back disorder, the Board has 
reviewed the material associated with the claims file since 
the last final denial and finds that no evidence has been 
submitted to reopen the claim based on new and material 
evidence.

Specifically, the Board has reviewed and considered various 
private and VA outpatient medical records since the Board's 
September 1997 decision.  To the extent that the private and 
VA outpatient treatment records, this evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim because it does not related the veteran's 
gastrointestinal complaints to military service.  

Next, in an April 1996 VA general medical examination report, 
the examiner noted that the veteran experienced 
gastrointestinal problems while on active duty, including 
recurrent left-sided abdominal pain, loss of appetite, 
nausea, vomiting, occasional diarrhea, and a diagnosis of 
gastroenteritis in 1970 and 1971, and that the veteran 
related that these symptoms continued for approximately five 
years after military discharge.  

However, after a physical examination, the examiner concluded 
that the veteran's "upper gastrointestinal symptoms which 
were present while in service and thereafter have resolved by 
now."  This evidence does not support the veteran's claim to 
reopen as the VA examiner concluded that his in-service 
gastrointestinal symptoms were not related to his current 
complaints.

In a May 1998 VA general medical examination, the veteran had 
no complaints associated with a gastrointestinal disorder.  
Therefore, this evidence does not support the claim to 
reopen.  In September 1999, he self-reported that his stomach 
pain was related to medication he was taking for back spasms.   
This evidence is not competent.  It necessarily follows that 
it may not serve as a basis to reopen.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

In sum, although the veteran continues to assert a 
relationship between his current stomach disorder and 
military service, the evidence (while new) is not material 
and the claim to reopen service connection for a 
gastrointestinal disorder is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  For claims based on new and material 
evidence, VA must inform the veteran what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Since the claim for anxiety based on new and material 
evidence has been withdrawn, the provisions of the VCAA are 
not for application.  Moreover, the Board is allowing the 
claim to reopen for a low back disorder; therefore, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
VCAA have not been completely satisfied and no further action 
is needed.  

With respect to the claim for a gastrointestinal disorder, 
the veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in February 2001 and 
April 2002.  He has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the prior denial, of the evidence not of 
record that was necessary to substantiate his claim, and 
identified which parties were expected to provide such 
evidence.  He was notified of the need to give to VA any 
evidence pertaining to his claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  The veteran was asked to 
submit evidence to support a reopening of his claim.  His 
additional written statements and submissions have been 
associated with the claims file.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
However, a specific VA medical opinion is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the medical 
evidence submitted to the claims file since the last final 
denial.  Therefore, the available medical evidence is 
sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to reopen his claim for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


ORDER

The claim of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an anxiety disorder is dismissed without 
prejudice. 

The application to reopen the claim of entitlement to service 
connection for a low back disorder is granted.

The application to reopen the claim of entitlement to service 
connection for a gastrointestinal disorder is denied.


REMAND

Having determined that the claim for a low back disorder 
should be reopened, the Board finds that a remand is needed.  
Of note, the medical evidence is in conflict as to the 
etiology of the veteran's low back disorder.  Specifically, 
as noted above, in January 2005, the veteran's private 
physician related his symptomatology to his service in 
Vietnam.  Another physician similarly attributed the 
veteran's symptoms to a chronic back condition present since 
military service.

On the other hand, a February 1994 medical examination, 
apparently conducted for Workers Compensation or insurance 
benefits, indicated that the veteran's low back symptomology 
was related to a March 1993 work accident.  However, another 
physician in September 1998 opined that the veteran's low 
back disorder was, in fact, not related to the March 1993 
work injury.    

Moreover, in a May 1998 VA examination, the veteran related 
that he injured his low back in 1971 while performing heavy 
lifting while stationed in Vietnam and when he was required 
to sleep in a hammock which was too short for his 6'4" 
frame.  While he was diagnosed with a disc bulge at L4-L5 and 
L5-S1 and chronic radiculopathy of the left leg, the examiner 
did not render an opinion whether the veteran's diagnoses 
were consistent with his claimed in-service injuries.

The Board finds that a medical opinion is needed to assess 
the veteran's current complaints as they related to military 
service.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  345 
F.3d 1334 (Fed. Cir. 2003).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claim for direct service connection, what 
evidence VA will develop, and what 
evidence he must furnish.  If he 
identifies private or VA medical 
evidence, it should be associated with 
the claims file.
	
	2.  Make arrangements with the 
appropriate medical facility for a 
medical opinion regarding the 
relationship between his current low back 
complaints and active duty.  
Specifically, the examiner is requested 
to express an opinion as to the 
following:

*	Does the record establish that the 
veteran's current low back 
disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
related to military service?  

In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

2.  The AOJ shall comply with 38 C.F.R. 
§ 3.655.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


